94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
UNITED STATES of America, Plaintiff-Appellee,v.ONE PARCEL OF REAL PROPERTY LOCATED AT 2130 WEST HARBORDRIVE, Bismarck, North Dakota, with Buildings, Appurtenancesand Improvements, Known as Lot Six (6), Block One (1), MillsSecond Subdivision, Burleigh County, North Dakota;  Defendant,Mark A. Doll, Claimant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.ONE PARCEL OF REAL PROPERTY LOCATED AT 2130 WEST HARBORDRIVE, Bismarck, North Dakota, with Buildings, Appurtenancesand Improvements, Known as Lot Six (6), Block One (1), MillsSecond Subdivision, Burleigh County, North Dakota;  Defendant,Mark A. Doll, Claimant-Appellant.UNITEd STATES of America, Defendant-Appellee,v.ONE PARCEL OF REAL PROPERTY LOCATED AT 2130 AND 2132 NORTHWASHINGTON, Bismarck, North Dakota, with Buildings,Appurtenances and Improvements, Known as Lot Three (3),Block Two (2), Marian Park Second, Burleigh County, NorthDakota;  Defendant,Mark A. Doll, Claimant-Appellant.

Nos. 96-1017, 96-1019.
United States Court of Appeals, Eighth Circuit.
Submitted July 12, 1996.Decided Aug. 8, 1996.
Before FAGG, LAY, and HEANEY, Circuit Judges.
PER CURIAM.


1
Mark A. Doll appeals the district court's orders denying Doll's requests for attorney's fees and expenses.  The parties' briefs thoroughly discuss the merits of the underlying civil forfeiture proceedings, and we need not repeat what they have said to decide whether there was substantial justification for the Government's position.  Having considered the record and the parties' briefs, we conclude the Government's position was substantially justified within the meaning of the Equal Access to Justice Act, 28 U.S.C. § 2412(d).  We thus affirm the district court.